ORDER
In 1997, this court suspended Scott E. Selmer from the practice of law for 12 months for professional misconduct. See In re Selmer, 568 N.W.2d 702 (Minn.1997). The court conditioned reinstatement on compliance with Rules 18 and 26, Rules on Lawyers Professional Responsibility (RLPR). See id. at 705.
On October 24, 2000, Selmer filed a petition for reinstatement. However, there is no indication that he has complied with the requirements of Rules 18 and 26, RLPR.
NOW, THEREFORE, based on the records, files, and proceedings herein,
IT HEREBY IS ORDERED that Scott E. Selmer’s petition for reinstatement is denied. Selmer may file a new petition for reinstatement as provided by Rule 18, RLPR.
BY THE COURT
Alan C. Page Associate Justice
GILBERT, J., took no part in the consideration or decision of this case.